SULLIVAN, J.
Mary O’Kross recovered a judgment for $3500 in the Cuyahoga Common Pleas against Edward Frost as damages for malicious prosecution. The affidavit of arrest charged O’Kross with obtaining money undent false pretense.
It was claimed by Frost that the Blue Sky Department get the prosecution in motion; that the arrest was made in good faith with probable cause; and that advice of counsel was followed. Error was prosecuted from the judgment of the lower court and the Court of Appeals held:
1.It is a general rule that the advice of counsel is a complete defense to an action for malicious prosecution, where there has been a full and fair disclosure to the attorney of all the facts; and the fact that the attorney’s advice was erroneous will not affect the result.
2. A violation of a Blue Sky Statute was in contemplation primarily when counsel was taken, and it does not appear that all the facts concerning the false pretense were submitted to the judgment of the persons whose opinions were sought.
3. It is complained that failcre to charge that the advice of the public prosecutor honestly sought and received under fair disclosure is a good defense was error.
4. This proposition was substantially covered in the charge of the court and no error exists in this respect.
Judgment affirmed.